FILED
                              NOT FOR PUBLICATION                            OCT 06 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KATHY GRISMORE,                                   No. 09-15867

                Plaintiff - Appellant,            D.C. No. 2:08-cv-00529-DKD

  v.
                                                  MEMORANDUM *
RJM ACQUISITIONS LLC,

                Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Arizona
                    David K. Duncan, Magistrate Judge, Presiding **

                            Submitted September 13, 2010 ***

Before:         SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Kathy Grismore appeals pro se from the district court’s summary judgment

in her action alleging violations of the Fair Debt Collection Practices Act and the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, appellant’s
request for oral argument is denied.
Fair Credit Reporting Act. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Donohue v. Quick Collect, Inc., 592 F.3d 1027, 1030 (9th Cir.

2010). We may affirm on any ground supported by the record, N. Mariana Islands

v. United States, 399 F.3d 1057, 1060 (9th Cir. 2005), and we affirm.

      Summary judgment was properly granted for defendant because Grismore

failed to raise a triable issue as to whether, among other things, defendant (1) made

any false statements in connection with its attempts to collect the debt; (2) reported

false information to the credit reporting agencies; or (3) continued its collection

activity before verifying the debt after Grismore disputed it. See 15 U.S.C.

§§ 1692e, 1692f, 1692g, 1681s-2(b); Donohue, 592 F.3d at 1033-34 (false

statements that are immaterial are not actionable under sections 1692e or 1692f).

      Grismore’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    09-15867